Title: To James Madison from Stephen Thorn, 11 April 1808
From: Thorn, Stephen
To: Madison, James



Sir
Senate Chamber April 11. 1808.

Jacob Coon, a neighbour of mine some time on or about the 8th. day of January last, forwarded to you by mail from Granville a letter enclosing a drawing of a machine for dressing timbers for waggon & all other Carriage wheels, with a view of obtaining a patent for the Same, and also enclosed thirty dollars, but has not been favourd with an answer, which owing to the length of time has awakend his suspicions that the Letter may have miscarried, and as it went thro the post office, I feel anxious to learn if it ever was received.  He has applied to me on the business and requested me to write you, and shall be happy to have an answer if time will permit, directed to me Granville, Washington County N. Y. as the Senate propose adjourning this Evening.  I am Sir with great respect your Most Obedient Servt.

Stephn. Thorn

